DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claim 12 has been canceled.
Claims 1, and 13-15 have been amended; support for the amendment can be found in [0039] of the original specification.
Claims 17 and 18 are newly added; support for these claims can be found in [0039] of the original specification.
Claims 1-11 and 13-18 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 05/20/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims, 1, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/560,731 in view of Ostfeld, Aminy E., et al. "High-performance flexible energy storage and harvesting system for wearable electronics." Scientific reports 6.1 (2016): 1-10, hereinafter Ostfeld, cited in the IDS of 8/12/2021. 

Regarding the instant claim 1, 17 and 18, claim 6 of the copending application discloses a flexible battery comprising all elements of the instant claim 1 except “an electronic device embedded in, attached to, and/or printed on the packaging layer such that the flexible battery provides power to the electronic device”.

Ostfeld discloses a flexible battery assembly (pg. 3; Fig. 1; pg. 8 “Batteries” section) comprising: 

a flexible battery (Fig. 1; “battery”) comprising an anode (pg. 8 “Batteries” section) and a cathode (pg. 8 “Batteries” section) provided within a packaging layer (“aluminum laminated pouch”; pg. 8 “Batteries” section) to form a pouch cell (pg. 8 “Batteries” section), 

wherein the packaging layer (pg. 8 “Batteries” section) forms an enclosure of the pouch cell (pg. 8 “Batteries” section); and 

an electronic device (Fig. 1; “PV module”; pg. 8 “Energy System” section) embedded in, attached to, and/or printed on the packaging layer (Fig. 1) such that the flexible battery provides power to the electronic device (pg. 8 “Energy System” section). 

    PNG
    media_image1.png
    416
    580
    media_image1.png
    Greyscale
 

Ostfeld and the copending application are analogous art from the same field of endeavor, namely the fabrication of flexible batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the copending application by employing the electronic device of Ostfeld the invention of the copending application in order to fabricate a wearable electronic device as recognized by Ostfeld.

The modified copending application still fails to explicitly disclose wherein the electrodes are self standing. However, the structure of the copending and instant application’s electrodes are substantially identical. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Therefore, the modified copending application renders the instant claims obvious.

This is a provisional nonstatutory double patenting rejection.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ostfeld, Aminy E., et al. "High-performance flexible energy storage and harvesting system for wearable electronics." Scientific reports 6.1 (2016): 1-10, hereinafter Ostfeld, cited in the IDS of 8/12/2021 in view of Lashmore (US 20130189565 A1) and further in view of Netz (US 2014/0287304 A1).

Regarding claim 1, Ostfeld discloses a flexible battery assembly (pg. 3; Fig. 1; pg. 8 “Batteries” section) comprising: 

a flexible battery (Fig. 1; “battery”) comprising an anode (pg. 8 “Batteries” section) and a cathode (pg. 8 “Batteries” section), and a flexible separator membrane (“a polypropylene based separator”; pg. 8 “Batteries” section) between the anode and the cathode (pg. 8 “Batteries” section), wherein the anode, the cathode and the flexible separator membrane (pg. 8 “Batteries” section) are provided within a packaging layer (“aluminum laminated pouch”; pg. 8 “Batteries” section) to form a pouch cell (pg. 8 “Batteries” section), 

wherein the packaging layer (pg. 8 “Batteries” section) forms an enclosure of the pouch cell (pg. 8 “Batteries” section); and 

an electronic device (Fig. 1; “PV module”; pg. 8 “Energy System” section) embedded in, attached to, and/or printed on the packaging layer (Fig. 1) such that the flexible battery provides power to the electronic device (pg. 8 “Energy System” section). 

    PNG
    media_image1.png
    416
    580
    media_image1.png
    Greyscale
 

However, Ostfeld fails to disclose wherein at least one of the anode and the cathode is self-standing and comprises carbon nanotubes.

Lashmore discloses free standing electrodes that offer “a lightweight, flexible geometry for thin film batteries and alternative form factors” ([0093]), are “useful in minimizing the weight of the battery as compared to existing batteries and in increasing the energy to weight and/or energy to volume ratio of the battery” ([0096]), and “increase capacity and rate capability” ([0097]). Specifically, Lashmore discloses wherein an anode ([0095]) and cathode ([0095]) is self-standing ([0097]) and comprises a composite material ([0101-0105]) having active material particles ([0101-0105]) in a three-dimensional cross-linked network of carbon nanotubes ([0101-0105]).

Lashmore and Ostfeld are analogous art from the same field of endeavor, namely the fabrication of flexible batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ostfeld by simply substituting the electrodes of Ostfeld for the freestanding electrodes of Lashmore. In doing so, one of ordinary skill in the art would reasonably expect to obtain a lightweight, flexible battery with increased capacity and rate capability as recognized by Lashmore.

However, modified Ostfeld still fails to disclose wherein a concentration of carbon nanotubes at a first surface of the anode and/or cathode facing the flexible separator membrane is greater than a concentration of carbon nanotubes at a second surface of the anode and/or cathode facing away from the flexible separator membrane.

Netz discloses electrodes for a lithium ion battery having a gradient with respect to the active material and conductive additive concentration ([0005-0006]). Specifically, Netz discloses active material layers wherein “one of the at least two layers may be situated adjacently to a current collector in such a way that the active material layer situated adjacent to the current collector has the highest active material concentration and the lowest conductive additive concentration. In other words, a layer sequence having at least two active material layers may be situated on a current collector, one active material layer being situated adjacent to the current collector, contacting the latter directly for example. In this instance, the layer situated next to the current collector, in particular the layer directly contacting the current collector, may have the highest concentration of active material and the comparatively lowest concentration of conductive additive. Accordingly, the layer most distant from the current collector may have the highest concentration of conductive additive and the comparatively lowest concentration of active material.” ([0019]). 

Netz discloses that the advantages of this invention are a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions ([0018]). Finally, Netz discloses that “, the concentration of the active material in the layer having the smallest concentrations may be in a range from greater than or equal to 5% by weight to less than or equal to 90% by weight, whereas the concentration of the active material in the active material layer having the highest concentration may be in a range from greater than or equal to 50% to less than 100% by weight.” ([0022]), and “the concentration of the conductive additive in the layer having the lowest concentrations may be in a range from greater than 0% by weight to less than or equal to 10% by weight, whereas the concentration of the conductive additive in the active material layer having the highest concentration may be in a range from greater than or equal to 2% to less than 80% by weight” ([0024]).

Netz and Ostfeld are analogous art from the same field of endeavor, namely the fabrication of lithium ion batteries. Therefore, it would have been obvious to have further modified Ostfeld by employing the concentration gradient disclosed by Netz in the freestanding electrodes disclosed by Lashmore (wherein the conductive additive is the carbon nanotubes). In doing so, one of ordinary skill in the art would reasonably expect to obtain a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions in the battery of modified Ostfeld as recognized by Netz.



Regarding claim 2, modified Ostfeld discloses wherein the flexible battery assembly (Fig. 1) is constructed to be wearable (Fig. 1e) by a user.  

Regarding claim 3, modified Ostfeld discloses wherein the electronic device (Fig. 1; “PV module”; pg. 8 “Energy System” section and pg. 6 “Battery and photovoltaic module powering loads” section) comprises sensors (“pulse oximeter”; pg. 6 “battery and photovoltaic module powering loads” section and pg. 8 “Energy System” section), circuit boards, electronics, and combinations thereof (“optoelectronic probe, LED driver, PD read circuit, and microcontroller board”; pg. 6 and pg. 8 “Energy System” section).  

Regarding claim 4, modified Ostfeld discloses wherein the sensors (pg. 8 “Energy System” section) comprise a heart rate sensor, blood oxygen sensor, and combinations thereof (“The pulse oximeter monitors a patient’s heart rate and blood oxygenation”; pg. 2, para. 3).  

Regarding claim 5, modified Ostfeld discloses wherein the flexible battery (Fig. 1) is in the form of a wrist band, clothing, and combinations thereof (Fig. 1a-1f).  

    PNG
    media_image1.png
    416
    580
    media_image1.png
    Greyscale



Regarding claim 6, modified Ostfeld discloses wherein the flexible battery (Fig. 1) is in a shape operative for attachment to limbs of a human (Fig. 1a).  

Regarding claim 7, modified Ostfeld discloses wherein the sensors (pg. 8 “Energy System” section) are operative to provide data (pg. 8 “Energy System” section) and wherein the data is transmitted (pg. 8 “Energy System” section) from the electronic device (pg. 8 “Energy System” section).  

Regarding claim 9, modified Ostfeld discloses wherein the electronic device (pg. 8 “Energy System” section) comprises an electric power generation device (“PV module”; Fig. 1; pg. 8 “Energy System” section).  

Regarding claim 10, modified Ostfeld discloses where the electric power generation device (“PV module”; Fig. 1; pg. 8 “Energy System” section) is a solar cell (pg. 8 “Energy System” section)

Regarding claim 14, modified Ostfeld discloses a method (pg. 8 “Methods” section; Fig. 1) of making a wearable integration platform (Fig. 1) for an electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section), the method (pg. 8) comprising: 

providing a cathode (pg. 8 “Batteries” section) and an anode (pg. 8 “Batteries” section) ), and a flexible separator membrane (“a polypropylene based separator”; pg. 8 “Batteries” section) between the anode and the cathode (pg. 8 “Batteries” section), within a packaging layer (“aluminum-laminated pouch”; pg. 8 “Batteries” section) in order to form a pouch cell (Fig. 1), 

wherein the packaging layer (pg. 8) forms an enclosure (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1) of the pouch cell (Fig. 1); 

embedding in, printing on, and/or attaching one (Fig. 1; “attachment points”) or more electronic devices (Fig. 1) to the packaging layer (“aluminum-laminated pouch”; pg. 8 “Batteries” section); and 

electrically connecting (pg. 8 “Energy System” section) the one or more electronic devices (Fig. 1; pg. 8 “Energy System” section) to the flexible battery (Fig. 1).  

However, Ostfeld fails to disclose wherein at least one of the anode and the cathode is self-standing and comprises carbon nanotubes.

Lashmore discloses free standing electrodes that offer “a lightweight, flexible geometry for thin film batteries and alternative form factors” ([0093]), are “useful in minimizing the weight of the battery as compared to existing batteries and in increasing the energy to weight and/or energy to volume ratio of the battery” ([0096]), and “increase capacity and rate capability” ([0097]). Specifically, Lashmore discloses wherein an anode ([0095]) and cathode ([0095]) is self-standing ([0097]) and comprises a composite material ([0101-0105]) having active material particles ([0101-0105]) in a three-dimensional cross-linked network of carbon nanotubes ([0101-0105]).

Lashmore and Ostfeld are analogous art from the same field of endeavor, namely the fabrication of flexible batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ostfeld by simply substituting the electrodes of Ostfeld for the freestanding electrodes of Lashmore. In doing so, one of ordinary skill in the art would reasonably expect to obtain a lightweight, flexible battery with increased capacity and rate capability as recognized by Lashmore.

However, modified Ostfeld still fails to disclose wherein a concentration of carbon nanotubes at a first surface of the anode and/or cathode facing the flexible separator membrane is greater than a concentration of carbon nanotubes at a second surface of the anode and/or cathode facing away from the flexible separator membrane.

Netz discloses electrodes for a lithium ion battery having a gradient with respect to the active material and conductive additive concentration ([0005-0006]). Specifically, Netz discloses active material layers wherein “one of the at least two layers may be situated adjacently to a current collector in such a way that the active material layer situated adjacent to the current collector has the highest active material concentration and the lowest conductive additive concentration. In other words, a layer sequence having at least two active material layers may be situated on a current collector, one active material layer being situated adjacent to the current collector, contacting the latter directly for example. In this instance, the layer situated next to the current collector, in particular the layer directly contacting the current collector, may have the highest concentration of active material and the comparatively lowest concentration of conductive additive. Accordingly, the layer most distant from the current collector may have the highest concentration of conductive additive and the comparatively lowest concentration of active material.” ([0019]). 

Netz discloses that the advantages of this invention are a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions ([0018]). Finally, Netz discloses that “, the concentration of the active material in the layer having the smallest concentrations may be in a range from greater than or equal to 5% by weight to less than or equal to 90% by weight, whereas the concentration of the active material in the active material layer having the highest concentration may be in a range from greater than or equal to 50% to less than 100% by weight.” ([0022]), and “the concentration of the conductive additive in the layer having the lowest concentrations may be in a range from greater than 0% by weight to less than or equal to 10% by weight, whereas the concentration of the conduc tive additive in the active material layer having the highest concentration may be in a range from greater than or equal to 2% to less than 80% by weight” ([0024]).

Netz and Ostfeld are analogous art from the same field of endeavor, namely the fabrication of lithium ion batteries. Therefore, it would have been obvious to have further modified Ostfeld by employing the concentration gradient disclosed by Netz in the freestanding electrodes disclosed by Lashmore (wherein the conductive additive is the carbon nanotubes). In doing so, one of ordinary skill in the art would reasonably expect to obtain a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions in the battery of modified Ostfeld as recognized by Netz.

Regarding claim 15, Ostfeld discloses a method (pg. 8 “Methods” section; Fig. 1) of making an electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) comprising: 

assembling an electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) by a method comprising printing in, embedding in, and/or attaching (Fig. 1; “attachment points”) the electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) to a flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1), 

wherein the flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1) encloses a cathode (pg. 8 “Batteries” section) and an anode (pg. 8 “Batteries” section) and a flexible separator membrane (“a polypropylene based separator”; pg. 8 “Batteries” section) between the anode and the cathode (pg. 8 “Batteries” section), to form a pouch cell (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1); and 

providing power (pg. 8 “Energy System” section) to the electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section) from the flexible battery (Fig. 1) comprising the flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1), to form an electronic device (Fig. 1).  

However, Ostfeld fails to disclose wherein at least one of the anode and the cathode is self-standing and comprises carbon nanotubes.

Lashmore discloses free standing electrodes that offer “a lightweight, flexible geometry for thin film batteries and alternative form factors” ([0093]), are “useful in minimizing the weight of the battery as compared to existing batteries and in increasing the energy to weight and/or energy to volume ratio of the battery” ([0096]), and “increase capacity and rate capability” ([0097]). Specifically, Lashmore discloses wherein an anode ([0095]) and cathode ([0095]) is self-standing ([0097]) and comprises a composite material ([0101-0105]) having active material particles ([0101-0105]) in a three-dimensional cross-linked network of carbon nanotubes ([0101-0105]).

Lashmore and Ostfeld are analogous art from the same field of endeavor, namely the fabrication of flexible batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ostfeld by simply substituting the electrodes of Ostfeld for the freestanding electrodes of Lashmore. In doing so, one of ordinary skill in the art would reasonably expect to obtain a lightweight, flexible battery with increased capacity and rate capability as recognized by Lashmore.

However, modified Ostfeld still fails to disclose wherein a concentration of carbon nanotubes at a first surface of the anode and/or cathode facing the flexible separator membrane is greater than a concentration of carbon nanotubes at a second surface of the anode and/or cathode facing away from the flexible separator membrane.

Netz discloses electrodes for a lithium ion battery having a gradient with respect to the active material and conductive additive concentration ([0005-0006]). Specifically, Netz discloses active material layers wherein “one of the at least two layers may be situated adjacently to a current collector in such a way that the active material layer situated adjacent to the current collector has the highest active material concentration and the lowest conductive additive concentration. In other words, a layer sequence having at least two active material layers may be situated on a current collector, one active material layer being situated adjacent to the current collector, contacting the latter directly for example. In this instance, the layer situated next to the current collector, in particular the layer directly contacting the current collector, may have the highest concentration of active material and the comparatively lowest concentration of conductive additive. Accordingly, the layer most distant from the current collector may have the highest concentration of conductive additive and the comparatively lowest concentration of active material.” ([0019]). 

Netz discloses that the advantages of this invention are a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions ([0018]). Finally Netz discloses that “, the concentration of the active material in the layer having the smallest concentrations may be in a range from greater than or equal to 5% by weight to less than or equal to 90% by weight, whereas the concentration of the active material in the active material layer having the highest concentration may be in a range from greater than or equal to 50% to less than 100% by weight.” ([0022]), and “the concentration of the conductive additive in the layer having the lowest concentrations may be in a range from greater than 0% by weight to less than or equal to 10% by weight, whereas the concentration of the conduc tive additive in the active material layer having the highest concentration may be in a range from greater than or equal to 2% to less than 80% by weight” ([0024]).

Netz and Ostfeld are analogous art from the same field of endeavor, namely the fabrication of lithium ion batteries. Therefore, it would have been obvious to have further modified Ostfeld by employing the concentration gradient disclosed by Netz in the freestanding electrodes disclosed by Lashmore (wherein the conductive additive is the carbon nanotubes). In doing so, one of ordinary skill in the art would reasonably expect to obtain a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions in the battery of modified Ostfeld as recognized by Netz.

Regarding claim 16, modified Ostfeld discloses wherein the electronic device (“PV energy harvesting module, and pulse oximeter components”; Fig. 1; pg. 8; “Energy System” section), the flexible battery packaging (“aluminum-laminated pouch”; pg. 8 “Batteries” section; Fig. 1), and the flexible battery (Fig. 1) are wearable by a user (Fig. 1).   

Regarding claim 17, modified Ostfeld (i.e. Netz) discloses wherein the concentration of conductive additive (i.e. carbon nanotubes in modified Ostfeld) in the active material layer (i.e. the first surface) having the highest concentration may be in a range from greater than or equal to 2% to less than 80% by weight ([0024]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, modified Ostfeld renders the range “5-100 wt%” obvious.

Regarding claim 18, modified Ostfeld (i.e. Netz) discloses wherein the concentration of conductive additive (i.e. carbon nanotubes in modified Ostfeld) in the layer (i.e. second surface) having the lowest concentrations may be in a range from greater than 0% by weight to less than or equal to 10% by weight ([0024]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, modified Ostfeld renders the range “0-1 wt%” obvious.

Claim 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US 2005/0148887 A1) hereinafter Reiter in view Lashmore (US 20130189565 A1) and further in view of Netz (US 2014/0287304 A1).

Regarding claim 1, Reiter discloses a flexible battery assembly (“user-side 1”; [0028]; Fig. 4; element 1) comprising: a flexible battery (“the battery 66 can be manufactured as a flexible battery”; [0028]; Fig. 4; element 66) 


    PNG
    media_image2.png
    562
    826
    media_image2.png
    Greyscale
an electronic device (front-end electronics 70”; “set of electrodes 64”; [0028]; on “elastic belt 60”; [0028]; Fig. 4; element 60, 64, 70) embedded in, attached to, and/or printed (Fig. 4; elements 60, 64, 70) on the flexible battery (66) such that the flexible battery (66) provides power ([0028]) to the electronic device (64, 70).

Reiter further discloses that “in order to satisfy to the requirements of a wearing comfort, the battery 66 can be manufactured as a flexible battery, for example a lithium ion battery” ([0028]). In addition, Reiter discloses that the flexible battery 66 is enclosed in a wearable garment ([0017]).

However, Reiter fails to disclose a flexible battery comprising an anode, cathode and flexible separator membrane between the anode and cathode, provided within a packaging layer to form a pouch cell, wherein the packaging layer forms an enclosure of the pouch cell, and wherein at least one of the anode and the cathode is self-standing.

Lashmore discloses free standing electrodes in a pouch cell ([0163]) that are separated by a flexible separator membrane ([0113]). Lashmore discloses that these electrodes offer “a lightweight, flexible geometry for thin film batteries and alternative form factors” ([0093]), are “useful in minimizing the weight of the battery as compared to existing batteries and in increasing the energy to weight and/or energy to volume ratio of the battery” ([0096]), and “increase capacity and rate capability” ([0097]). Specifically, Lashmore discloses wherein an anode ([0095]) and cathode ([0095]) is self-standing ([0097]) and comprises a composite material ([0101-0105]) having active material particles ([0101-0105]) in a three-dimensional cross-linked network of carbon nanotubes ([0101-0105]).

Lashmore and Reiter are analogous art from the same field of endeavor, namely the fabrication of flexible batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Reiter by simply substituting the electrodes, packaging material and separator of Reiter for the freestanding electrodes, pouch cell and separator of Lashmore. In doing so, one of ordinary skill in the art would reasonably expect to obtain a lightweight, flexible battery with increased capacity and rate capability as recognized by Lashmore.

However, modified Reiter still fails to disclose wherein a concentration of carbon nanotubes at a first surface of the anode and/or cathode facing the flexible separator membrane is greater than a concentration of carbon nanotubes at a second surface of the anode and/or cathode facing away from the flexible separator membrane.

Netz discloses electrodes for a lithium ion battery having a gradient with respect to the active material and conductive additive concentration ([0005-0006]). Specifically, Netz discloses active material layers wherein “one of the at least two layers may be situated adjacently to a current collector in such a way that the active material layer situated adjacent to the current collector has the highest active material concentration and the lowest conductive additive concentration. In other words, a layer sequence having at least two active material layers may be situated on a current collector, one active material layer being situated adjacent to the current collector, contacting the latter directly for example. In this instance, the layer situated next to the current collector, in particular the layer directly contacting the current collector, may have the highest concentration of active material and the comparatively lowest concentration of conductive additive. Accordingly, the layer most distant from the current collector may have the highest concentration of conductive additive and the comparatively lowest concentration of active material.” ([0019]). 

Netz discloses that the advantages of this invention are a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions ([0018]). Finally, Netz discloses that “, the concentration of the active material in the layer having the smallest concentrations may be in a range from greater than or equal to 5% by weight to less than or equal to 90% by weight, whereas the concentration of the active material in the active material layer having the highest concentration may be in a range from greater than or equal to 50% to less than 100% by weight.” ([0022]), and “the concentration of the conductive additive in the layer having the lowest concentrations may be in a range from greater than 0% by weight to less than or equal to 10% by weight, whereas the concentration of the conduc tive additive in the active material layer having the highest concentration may be in a range from greater than or equal to 2% to less than 80% by weight” ([0024]).

Netz and Reiter are analogous art from the same field of endeavor, namely the fabrication of lithium ion batteries. Therefore, it would have been obvious to have further modified Reiter by employing the concentration gradient disclosed by Netz in the freestanding electrodes disclosed by Lashmore (wherein the conductive additive is the carbon nanotubes). In doing so, one of ordinary skill in the art would reasonably expect to obtain a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions in the battery of modified Reiter as recognized by Netz.

Regarding claim 2, modified Reiter discloses wherein the flexible battery assembly (1) is constructed to be wearable by a user ([0028]).

Regarding claim 3, modified Reiter discloses wherein the electronic device (64, 70) comprises (“the front-end module 70 can comprise the units discussed with reference to FIG. 3”; [0028]) sensors ([0023]; “motion sensor 8’”; [0026]; “electrodes 8”; [0027]), processors (“µ-processor 80”; [0025]), wireless communication/transmitting devices (“an alarm signal is sent to the home or mobile station via a RF-link 120”; [0027]), and electronics (“signal detector 77”; [0025]).

Regarding claim 4, modified Reiter discloses wherein the sensors ([0023; [0027]) comprise sensors for “an ECG signal, a body temperature, respiration rate, encephalogram, etc.” ([0023]) and “a motion sensor, or a blood pressure sensor” ([0023]). 

Regarding claim 5, modified Reiter discloses wherein the flexible battery (1) is in the form of clothing ([0011]).

Regarding claim 6, modified Reiter discloses wherein the flexible battery (1) is in a shape operative for attachment to torso ([0011]) a human.

Regarding claim 7, modified Reiter discloses wherein the sensors ([0023]; [0027]) are operative to provide data ([0027]) and wherein the data ([0027]) is transmitted ([0027]) from the electronic device (64, 70).

Regarding claim 8, modified Reiter discloses the flexible battery assembly (1) of claim 4, further comprising an emergency transmitter (“EMERGENCY mode”; [0027]) in communication ([0027]) with one or more of the sensors ([0027]), the emergency transmitter ([0027]) operative to transmit a signal (“alarm signal”; [0027]) if one or more of the sensors ([0027]) reach a threshold measurement (“an emergency according to the derived feature”; [0027]).

Regarding claim 13, modified Reiter discloses all claim limitations of claim 12 as set forth above. Modified Reiter fails to disclose a folded electrode assembly. However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reiter by employing a wound electrode assembly within the pouch cell taught by modified Reiter.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR-20160114389-A, machine translation used for rejection below) hereinafter Choi, in view of Lashmore (US 20130189565 A1) and further in view of Netz (US 2014/0287304 A1).

Regarding claim 1, Choi discloses a flexible battery assembly (“Wristlet type sub batteries (100,100')”; [0036]; Fig. 1; element 100; “the electronic device (10)”; [0040]; Fig. 6; element 10) comprising: 


    PNG
    media_image3.png
    503
    768
    media_image3.png
    Greyscale


a flexible battery (“flexible battery (120)”; [0040]; Fig. 3; element 120) comprising an anode ([0025]) and a cathode ([0025]) provided with a packaging layer (“exteriors (121,122)”; [0050]“; “housing (110)”; [0036]; Fig. 1; element 110; Fig. 7; element 121, 122) to form a pouch cell (Fig. 7), wherein the packaging layer (110, 121, 122) forms an enclosure of the pouch cell (Fig. 7); and 

    PNG
    media_image4.png
    541
    509
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    295
    404
    media_image5.png
    Greyscale
an electronic device (“electronic device (10)”; [0040]; Fig. 6; element 10) attached to ([0040]; Fig. 6) the packaging layer (110, 121, 122) such that the flexible battery (120) provides power ([0049]) to the electronic device (10).

However, Choi fails to disclose wherein at least one of the anode and the cathode is self-standing or explicitly state wherein a flexible separator membrane is between the electrodes.

Lashmore discloses free standing electrodes in a pouch cell ([0163]) that are separated by a flexible separator membrane ([0113]). Lashmore discloses that these electrodes offer “a lightweight, flexible geometry for thin film batteries and alternative form factors” ([0093]), are “useful in minimizing the weight of the battery as compared to existing batteries and in increasing the energy to weight and/or energy to volume ratio of the battery” ([0096]), and “increase capacity and rate capability” ([0097]). Specifically, Lashmore discloses wherein an anode ([0095]) and cathode ([0095]) is self-standing ([0097]) and comprises a composite material ([0101-0105]) having active material particles ([0101-0105]) in a three-dimensional cross-linked network of carbon nanotubes ([0101-0105]).

Lashmore and Choi are analogous art from the same field of endeavor, namely the fabrication of flexible batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Choi by simply substituting the electrodes and separator of Choi for the freestanding electrodes and separator of Lashmore. In doing so, one of ordinary skill in the art would reasonably expect to obtain a lightweight, flexible battery with increased capacity and rate capability as recognized by Lashmore.

However, modified Choi still fails to disclose wherein a concentration of carbon nanotubes at a first surface of the anode and/or cathode facing the flexible separator membrane is greater than a concentration of carbon nanotubes at a second surface of the anode and/or cathode facing away from the flexible separator membrane.

Netz discloses electrodes for a lithium ion battery having a gradient with respect to the active material and conductive additive concentration ([0005-0006]). Specifically, Netz discloses active material layers wherein “one of the at least two layers may be situated adjacently to a current collector in such a way that the active material layer situated adjacent to the current collector has the highest active material concentration and the lowest conductive additive concentration. In other words, a layer sequence having at least two active material layers may be situated on a current collector, one active material layer being situated adjacent to the current collector, contacting the latter directly for example. In this instance, the layer situated next to the current collector, in particular the layer directly contacting the current collector, may have the highest concentration of active material and the comparatively lowest concentration of conductive additive. Accordingly, the layer most distant from the current collector may have the highest concentration of conductive additive and the comparatively lowest concentration of active material.” ([0019]). 

Netz discloses that the advantages of this invention are a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions ([0018]). Finally Netz discloses that “, the concentration of the active material in the layer having the smallest concentrations may be in a range from greater than or equal to 5% by weight to less than or equal to 90% by weight, whereas the concentration of the active material in the active material layer having the highest concentration may be in a range from greater than or equal to 50% to less than 100% by weight.” ([0022]), and “the concentration of the conductive additive in the layer having the lowest concentrations may be in a range from greater than 0% by weight to less than or equal to 10% by weight, whereas the concentration of the conduc tive additive in the active material layer having the highest concentration may be in a range from greater than or equal to 2% to less than 80% by weight” ([0024]).

Netz and Choi are analogous art from the same field of endeavor, namely the fabrication of lithium ion batteries. Therefore, it would have been obvious to have further modified Choi by employing the concentration gradient disclosed by Netz in the freestanding electrodes disclosed by Lashmore (wherein the conductive additive is the carbon nanotubes). In doing so, one of ordinary skill in the art would reasonably expect to obtain a low inner resistance, quick lithium ion exchange, high current capacity, and the particular ability to store electrical energy in the form of lithium ions in the battery of modified Choi as recognized by Netz.

Regarding claim 11, modified Choi discloses wherein the electronic device (10) is attachable ([0034]; Fig. 18b) and detachable ([0034]; Fig. 18a) from the packaging layer (110, 121, 122) of the flexible battery (120).

    PNG
    media_image6.png
    363
    414
    media_image6.png
    Greyscale





Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727